Citation Nr: 0619668	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-04 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO rating decision which 
granted service connection and a 10 percent rating for PTSD, 
effective January 23, 2001.  In June 2003, the veteran 
testified at a Travel Board hearing at the RO.  In June 2004, 
the Board remanded this appeal for additional development.  

An October 2005 RO decision increased the rating for the 
veteran's service-connected PTSD, effective January 23, 2001.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, this claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Board notes that at the June 2003 Board hearing, the 
veteran raised the issue of entitlement to a total disability 
rating based on individual unemployability (TDIU rating).  
That issue is not before the Board at this time and is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

Since the effective date of service connection on January 23, 
2001, the veteran's PTSD has been manifested by occupational 
and social impairment with deficiencies in most areas, such 
as work, family relations, judgment, thinking, or mood, due 
to various symptoms.  





CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met 
continuously since service connection for that disorder 
became effective on January 23, 2001.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversion normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A GAF 
score of 51 to 60 indicates the examiner's assessment of 
moderate symptoms (e.g., a flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 indicates the examiner's assessment of some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well and having some 
meaningful interpersonal relationships.  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See 38 C.F.R. § 4.126.

The RO has assigned a 30 percent rating for PTSD, effective 
January 23, 2001 (the effective date of service connection).  

Private and VA treatment records dated from July 2001 to 
February 2002 show that the veteran was treated disorders 
including PTSD.  A February 2002 VA treatment entry related 
diagnoses of PTSD; a mood disorder, not otherwise specified; 
and alcohol dependence in remission.  A GAF score of 60 was 
assigned.  

A March 2002 VA psychiatric examination report noted that the 
veteran reported that he had never been admitted to a 
psychiatric hospital, but that he had seen a private 
psychiatrist for problems related to insomnia, poor sleep, 
nightmares, and mood swings.  He stated that the medication 
he was taking helped him with his depression, anxiety and 
nightmares.  The veteran indicated that he had been married 
since age twenty-one and that he had been married for thirty 
years.  He stated that his wife was very supportive, but that 
he would get very easily irritated and angry at home and get 
into arguments with his wife.  It was noted that he had three 
daughters and one son.  The veteran reported that he had been 
working as a railroad engineer for twenty-nine years and that 
he found his job to be somewhat stressful.  He stated that he 
had been getting more and more depressed on the job because 
of poor sleep and nightmares.  He noted that the only way he 
was able to deal with the stress was by using alcohol in the 
past, but, at the present time, he was no drinking. 

The veteran reported that he had been sleeping poorly and 
that he would only sleep for four or five hours.  He 
indicated that he would have nightmares at least two to three 
times in a month.  The veteran noted that with medication, 
the nightmares occurred somewhat less frequently.  He stated 
that he felt sad when he thought about Vietnam and that he 
had recurrent thoughts about Vietnam.  He indicated that he 
had a short fuse and that he angered easily.  The veteran 
denied any thoughts of hurting himself or other people.  

The examiner reported that the veteran was dressed 
appropriately and that he made good eye contact.  The 
examiner stated that his mood appeared to be moderately 
depressed and anxious and that his affect was appropriate.  
It was noted that there were no looseness of associations and 
that the veteran was not delusional.  The examiner indicated 
that the veteran's judgment and insight were fair, that there 
was no evidence of auditory or visual hallucinations, and 
that he was not considered suicidal or assaultive.  The 
diagnoses were PTSD with chronic depression and anxiety.  A 
current GAF score of 70 was assigned.  The examiner stated 
that the veteran had a very restricted social life and that 
he had very few friends and would usually stay by himself.  
The examiner remarked that the veteran usually enjoyed his 
family life, but that he did not go to church or associate 
with other people in the community.  

Private and VA treatment records dated from April 2002 to 
November 2003 show that the veteran was treated for his PTSD, 
as well as other psychiatric diagnoses, on numerous 
occasions.  An April 2002 VA treatment entry related an 
impression of PTSD and a GAF score of 50.  

A June 2003 statement from S. K. Das, M.D., noted that the 
veteran was not doing well and that he was depressed and 
nervous.  Dr. Das stated that he believed that the veteran's 
experiences in the war as well as his PTSD prevented him from 
getting where he wanted in life such as a good job, better 
income, etc.  A September 2003 statement from Dr. Das 
reported that the veteran had been under his continuous care 
since July 2001 and that he came in initially with a history 
of depression.  Dr. Das stated that at the time of his 
initial psychiatric evaluation, he felt that the veteran was 
having more of major depression and PTSD, but as time went 
by, he showed more and more evidence of PTSD.  It was noted 
that the veteran was a retired railroad employee.  Dr. Das 
indicated that the veteran was not doing well mentally at 
all.  Dr. Das stated that, at that point, he did not believe 
the veteran was employable and that he continued to get panic 
attacks.  

The most recent November 2003 VA psychiatric examination 
report noted that the veteran reported that he had been 
admitted to a VA facility two or three times regarding his 
PTSD.  The veteran stated that he had recently suffered 
increasing nightmares and that he started to get more 
depressed and anxious.  He also reported that he started to 
drink.  It was noted that he was again readmitted at a VA 
facility where he was treated for PTSD and associated 
drinking behavior.  The veteran reported that in order to 
cope with his depression and nightmares, he had started to 
drink more.  The veteran reported that he had not worked for 
the last four months.   He noted that in his last job he was 
working as a local worker for the railroad service.  He 
indicated that he had worked for thirty years, but that he 
was getting more depressed and was not able to concentrate 
well and that he ultimately decided to quit.  The veteran 
reported that he had been married for the last thirty-one 
years and that his wife was supportive.  He stated that he 
usually got along well with his children.  

The veteran reported that he had been sleeping very poorly 
and that in his nightmares, he would see planes crashing and 
casualties related to the war.  He stated that recently his 
nightmares had increased four to five times.  The veteran 
indicated that he felt moderately depressed and that he could 
not enjoy things.  He noted that he had very few friends and 
that he mostly stayed by himself.  He stated that his 
medications were not helping him and that, at times, he would 
drink beer and liquor, and had been treated at the dual 
diagnosis program at the VA.  

The examiner reported that the veteran was moderately dressed 
and that he had a sad facial expression.  The examiner stated 
that, at times, the veteran would hyperventilate and that he 
was anxious.  It was noted that the veteran did not have 
looseness of associations and that he was free from any 
suicidal or homicidal ideas.  The examiner indicated that 
there was no delusional thinking and that there were no overt 
paranoid delusions.  The examiner reported that the veteran's 
judgment and insight were adequate, but that his 
concentration was very poor.  The diagnoses were PTSD with 
moderate depression and anxiety.  A GAF score of 50 was 
assigned.  The examiner commented that the veteran recently 
had an increase in nightmares and depression with poor sleep.  
The examiner stated that the veteran was not able to function 
on his job just prior to his retirement from his work.  The 
examiner indicated that the veteran also had very poor social 
isolation and poor socialization.  It was noted that the 
veteran's prognosis was guarded and that he was not 
considered suicidal or assaultive.  

A November 2003 VA general medical examination report noted 
that the veteran reported that he last worked in July 2003 as 
a locomotive engineer and that his disability determination 
was currently pending from the railroad.  The diagnoses 
included PTSD.  The examiner commented that the veteran had 
no physical diagnosis that would deem him unemployable.  

Subsequent private treatment records dated through February 
2005 showed that the veteran continued to receive treatment 
for PTSD on multiple occasions.  Records from the veteran's 
employer indicated that he had a disability retirement with 
an onset date in July 2003.  Several private treatment 
entries referred to the veteran being unable to work.  For 
example, attending physician's verification of disability 
statements signed by Dr. Das and dated in November 2003 and 
December 2003 related diagnoses of major depressive disorder 
and PTSD and included notations that the veteran was still 
unable to work.  Supplemental doctor's statements signed by 
Dr. Das and dated from November 2003 to July 2004, indicated 
diagnoses of major depressive disorder, PTSD, and panic 
disorder and included notations that the veteran was not able 
to return to work.  

VA treatment records dated through September 2005 indicated 
that the veteran was treated for his PTSD on numerous 
occasions.  GAF scores of 50 were often reported.  

The medical evidence shows that the veteran received a 
disability retirement from his employer in July 2003.  He has 
been married for over thirty years and gets along well with 
his children.  The most recent November 2003 VA psychiatric 
examination report indicated a GAF score of 50, suggesting 
serious social and industrial impairment (such as no friends 
or unable to hold a job).  The examiner also commented that 
the veteran was not able to function on his job prior to his 
retirement and that he had poor socialization as well as 
social isolation.  Additionally, subsequent VA treatment 
entries dated through September 2005 also showed GAF scores 
of 50.  Further, there are several recent treatment reports 
and statements of record, specifically from Dr. Das, 
indicating that the veteran was unable to work.  Other prior 
treatment records such as an April 2002 VA treatment entry 
also related a GAF score of 50.  

Viewing all the evidence, the Board finds that continuously 
since the effective date of service connection for PTSD on 
January 23, 2001, there is a reasonable basis for finding 
that the veteran's PTSD is productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to various symptoms, supporting an increased rating to 70 
percent.  The Board cannot conclude based on the psychiatric 
symptomatology that his PTSD alone is of a severity to 
produce total occupational and social impairment as required 
for a 100 percent rating.  The veteran has not been shown to 
have such symptoms as persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name, 
that are indicative of a 100 percent rating.  All the medical 
evidence above only provides negative evidence against the 
claim for a rating above 70 percent.  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson v. 
West, 12 Vet.App. 119 (1999).  However, staged ratings are 
not indicated in the present case, as the Board finds the 
veteran's PTSD has continuously been 70 percent disabling 
since January 23, 2001, when service connection became 
effective.  

Thus, a higher rating to 70 percent, continuously since 
January 23, 2001, for PTSD is granted.  The Board has 
considered the benefit-of-the-doubt rule in making the 
current decision.  38 U.S.CA. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  




Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in May 2002, a statement 
of the case in February 2003, correspondence in June 2004, 
and a rating decision in October 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty to notify prior to the 
adjudication in the October 2005 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  


ORDER

A higher rating of 70 percent, but not greater, continuously 
since the effective date of service connection on January 23, 
2001, for PTSD is granted.  



____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


